FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                      UNITED STATES COURT OF APPEALS                   April 5, 2016
                                                                   Elisabeth A. Shumaker
                                    TENTH CIRCUIT                      Clerk of Court


 MICHAEL E.D. GILYARD,

          Petitioner - Appellant,
                                                        No. 15-6227
 v.
                                                 (D.C. No. 5:14-CV-01110-R)
                                                        (W.D. Okla.)
 JERRY CHRISMAN, Warden,

          Respondent - Appellee.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before GORSUCH, BALDOCK, and McHUGH, Circuit Judges.


      In 2010, Michael Gilyard pleaded guilty in Oklahoma state court to drug

trafficking charges. In 2013, Mr. Gilyard asked the state court to correct his

sentence. The court largely rejected his arguments, but did amend his sentence in

part. Mr. Gilyard failed to file a timely appeal contesting this result and the state

court of appeals dismissed his attempted appeal on just this ground. Having

failed to win relief in state court, Mr. Gilyard turned next to federal court,

bringing a habeas petition in 2014 under 28 U.S.C. § 2254 that sought to undo



      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
both his 2010 conviction and certain aspects of the state court’s 2013 rulings. A

magistrate judge found that Mr. Gilyard’s complaints concerning the 2010

proceeding were untimely because they were brought outside the applicable one

year statute of limitations and no colorable basis existed for statutory or equitable

tolling. See 28 U.S.C. § 2244(d)(1)(A). The magistrate judge also found that Mr.

Gilyard’s complaints about the 2013 proceedings were procedurally barred

because Oklahoma’s appellate courts had rejected those claims as untimely. The

district court agreed with the magistrate judge’s analysis and dismissed Mr.

Gilyard’s petition.

      Now Mr. Gilyard seeks a certificate of appealability (COA) to contest this

disposition. But by statute we may issue a COA only if we can first discern some

reason to debate the district court’s rulings. Hunter v. Werholtz, 505 F.3d 1080,

1081 (10th Cir. 2007). And even liberally construed, Mr. Gilyard’s brief

submission to this court suggests no reason to question the 27-page opinion

offered by the magistrate judge or the additional opinion offered by the district

judge. Indeed, we would be proud to adopt those detailed and thoughtful opinions

as our own.




                                        -2-
      Mr. Gilyard’s motion to proceed in forma pauperis is denied, his request for

a COA is denied, and this appeal is dismissed. Mr. Gilyard is reminded of his

obligation to pay the filing fee in full.


                                            ENTERED FOR THE COURT


                                            Neil M. Gorsuch
                                            Circuit Judge




                                             -3-